Pep, Curiam.
The defendant was indicted for the crime of unlawfully carrying a revolver concealed about his person, and pleaded guilty to the charge. When sentence was about to be-pronounced his counsel moved an arrest of judgment on the ground that the statute which malíes the act criminal was a violation of the constitutional rights of the individual to bear arms. The motion was refused, sentence was pronounced and the present writ was thereupon sued out.
*1015The right of a citizen to bear arms is not unrestricted. The state government, in the exercise of its police power, may provide such conditions precedent to the right to carry concealed weapons as the safety and welfare of the people of the state in its judgment require. The statute upon which the indictment was based is a valid exercise of the police power.
The refusal of the motion to arrest judgment, being the only ground upon which the validity of the sentence is attacked, we conclude that there should be an affirmance.